DENY; and Opinion Filed December 9, 2016.




                                             S
                                 Court of Appeals
                                                 In The


                          Fifth District of Texas at Dallas
                                           No. 05-16-01390-CV

                           IN RE SUGAR RAY FRANKLIN, Relator

                  Original Proceeding from the 283rd Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. F11-55114-T

                              MEMORANDUM OPINION
                             Before Justices Francis, Lang, and Brown
                                    Opinion by Justice Brown
       Before the Court is relator’s November 28, 2016 “application for writ of mandamus” in

which relator asks the Court to order the trial court to take certain actions, including providing

him with a copy of an affidavit the trial court relied on in issuing findings of fact and conclusions

of law related to its denial of a petition for writ of habeas corpus and with a copy of grand jury

transcript in cause number F11-55114-T.           The petition does not contain the certification,

appendix, or record required by rules of appellate procedure 52.3(j), 52.3(k), and 52.7. Those

deficiencies alone are sufficient to deny the petition but, in the interest of judicial economy, we

will address the merits of the petition.

       To establish a right to mandamus relief in a criminal case, the relator must show that the

trial court violated a ministerial duty and there is no adequate remedy at law. In re State ex rel.

Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). Further, as the party

seeking relief, the relator has the burden of providing the Court with a sufficient mandamus
record to establish his right to mandamus relief. Lizcano v. Chatham, 416 S.W.3d 862, 863

(Tex. Crim. App. 2011) (orig. proceeding) (Alcala, J. concurring); Walker v. Packer, 827 S.W.2d
833, 837 (Tex. 1992) (orig. proceeding); In re Chavez, 62 S.W.3d 225, 228, 229 (Tex. App.—

Amarillo 2001, orig. proceeding). To establish entitlement to mandamus relief for a trial court’s

refusal to act, the relator must provide evidence to establish that the trial court had a legal duty to

perform a ministerial act, relator made demand for performance, and the court refused to

perform. Stoner v. Massey, 586 S.W.2d 843, 846 (Tex. 1979); In re Chavez, 62 S.W.3d at 229.

No litigant is entitled to a hearing at whatever time he may choose, however. In re Chavez, 62
S.W.3d 225, 229 (Tex. App.—Amarillo 2001, orig. proceeding). A trial court has a reasonable

time within which to consider a motion and to rule. In re Craig, 426 S.W.3d 106, 107 (Tex.

App.–Houston [1st Dist.] 2012, orig. proceeding); In re Sarkissian, 243 S.W.3d 860, 861 (Tex.

App.–Waco 2008, orig. proceeding). The circumstances of the case dictate whether the trial

court has ruled within a reasonable time. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—

Houston [1st Dist.] 1992, orig. proceeding).

       Relator has not established his right to mandamus relief. He has provided the Court with

no evidence that he filed the objections to the trial court’s findings and conclusions, that he

requested a copy of the affidavit attached to the findings, that he filed the request for the grand

jury transcript, or that he has brought the objections, motions, and requests to the trial court’s

attention and has asked for a hearing or ruling. This is fatal to his petition. See In re Harris, No.

14–07–231–CV, 2007 WL 1412105, at *1 (Tex. App.—Houston [14th Dist.] May 15, 2007, orig.

proceeding) (holding relator not entitled to mandamus relief when record did not show relator

alerted trial court of motion by setting for submission or hearing). Moreover, the petition is

premature because relator purportedly submitted his motion requesting the grand jury transcript

on October 13, 2016 and, therefore, the trial court has not unreasonably delayed in issuing its

                                                 –2–
ruling. See, e.g. In re Blakeney, 254 S.W.3d 659, 661 (Tex. App.—Texarkana 2008, orig.

proceeding) (noting trial courts are entitled to a reasonable time in which to rule and determining

sixth month delay not unreasonable). The same is true regarding relator’s objections to the

findings of fact and conclusions of law, which relator purportedly submitted sometime after

October 31, 2016.

       Accordingly, we deny relator’s application for writ of mandamus.




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE


161390F.P05




                                               –3–